Citation Nr: 1012970	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left (minor) forearm fracture of the 
radius and ulna, status post open reduction and internal 
fixation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce





INTRODUCTION

The Veteran had active service from March 1973 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.


FINDINGS OF FACT

1.  Residuals of a left (minor) forearm fracture of the 
radius and ulna, status post open reduction and internal 
fixation left forearm disability, are manifested by 
stiffness, pain, malunion of the proximal radius and ulna, 
and some noncompensable limitation of motion without 
arthritis.  

2.  The Veteran's service-connected left forearm disability 
it also manifested by DeQuervain's tenosynovitis of the left 
thumb with stiffness and pain.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of a left (minor) forearm fracture of 
the radius and ulna, status post open reduction and internal 
fixation left forearm disability, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Codes 5211, 5212 (2009).

2.  The criteria for a separate 10 percent disability rating 
under Diagnostic Code 5024 for DeQuervain's tenosynovitis 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 
4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5024 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

Here, the Veteran is seeking an increased rating for his 
service-connected left forearm disability.  As the notice 
that was provided in April 2008 and August 2008 was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  The Veteran's statements also evidence his 
awareness of the type of evidence necessary to substantiate 
his claim for an increased rating.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records and provided him 
with a VA examination.  Therefore, the duty to assist has 
been satisfied and there is no reasonable possibility that 
any further assistance to the Veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.



II.  Increased Evaluation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  As shown more fully below, the 
ratings assigned are not associated with distinct periods 
where different ratings are warranted.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It 
is possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  The 
Board must explain in its decision the diagnostic code under 
which the claim is evaluated, and explain any 
inconsistencies that result from shifting diagnostic codes 
throughout the adjudication process in order to avoid 
confusion as to the standards and criteria used to evaluate 
the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

Where an evaluation of a specific disability is reduced, but 
the amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, the regulations pertaining to reductions under 
3.105(3) do not apply.  See Stelzel v. Mansfield, 508 F.3d 
1345, 1349 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 
1991).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When evaluating service-connected disabilities of the 
musculoskeletal system, VA must consider functional loss due 
to pain and weakness under 38 C.F.R. § 4.40.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration must also be given to weakened 
movement, excess fatigability, and incoordination. 

The Veteran bears the burden of presenting and supporting 
his claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The Veteran was initially granted service connection for a 
left forearm disability in August 2006 and was assigned a 20 
percent disability rating effective from February 21, 2006, 
with reference to Diagnostic Codes 5211 and 5212 and 38 
C.F.R. §§ 4.40, 4.45.  In February 2008, the Veteran 
submitted a claim for an increased rating for his left 
forearm disability claiming that his arm had worsened such 
that a higher evaluation was warranted. 

The Veteran asserted that his symptoms associated with his 
left forearm disability were worsening at a February 2008 
consultation at the VA Outpatient Clinic in Viera, Florida, 
and indicated that his sleep and employment were affected by 
the increased severity of his symptoms.  Upon examination, 
the nurse practitioner noted that the left wrist showed 
limited extension, flexion, and ulnar deviation.  Numbness 
of the 4th and 5th digits of the left hand was also noted.  

In April 2008, the Veteran was afforded a VA examination.  
The Veteran's medical history was reviewed.  The Veteran 
reported increased stiffness and increased severity and 
frequency of pain in the left wrist and indicated that he 
experienced flare-ups of moderate severity, every 2 to 3 
weeks, lasting 1 to 2 days.  The Veteran further reported 
that he had been treated for DeQuervain's tenosynovitis with 
symptoms of stiffness and pain.  The examiner did not 
dispute the diagnosis or claimed symptoms.  The examiner 
observed evidence of tenderness, painful movement, and 
guarding of movement.  Physical examination showed that the 
left wrist had 30 degrees of palmar flexion and 30 degrees 
dorsiflexion with pain from 20 degrees.  Radial deviation 
was measured at 15 degrees, and ulnar deviation was measured 
at 20 degrees.  Forearm pronation was limited to 70 degrees 
with pain at 60 degrees with active motion and 20 degrees 
when passive.  Supination was found to be limited to 60 
degrees, with pain at 60 degrees with active motion and 20 
degrees with passive motion.  The examiner noted that there 
was no loss of bone or part of bone, no ankylosis, and no 
inflammatory arthritis.  An x-ray revealed old pin tracks in 
the proximal radius and ulna from the Veteran's previous 
open reduction and internal fixation, and the suggestion of 
minimal fracture deformity of the proximal radius and ulna.  
The examiner diagnosed the Veteran with left ulnar and 
radial fracture, status post open reduction and internal 
fixation and residuals of arthralagia and stiffness and 
noted that the condition had significant effects on the 
Veteran's occupational activities due to decreased manual 
dexterity, decreased strength, and pain.

Ratings for disability of the forearm are, in part, 
dependent on a determination of the Veteran's dominant or 
major hand.  Only one hand is considered dominant which will 
be determined by the evidence of record or by VA testing.  
38 C.F.R. § 4.69.  Right hand dominance was observed at the 
April 2008 VA examination.  Therefore, rating criteria for a 
non-dominant or minor left forearm will be applied in this 
case.

Normal pronation of the forearm is from 0 to 80 degrees and 
normal supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I.  The normal range of motion for the wrist is 
palmar flexion from 0 to 80 degrees, dorsiflexion from 0 to 
70 degrees, ulnar deviation from 0 to 45 degrees, and radial 
deviation from 0 to 20 degrees.   

Under Diagnostic Code 5211 (impairment of the ulna) and 
Diagnostic Code 5212 (impairment of the radius), a rating of 
10 percent is warranted where there is malunion of the ulna 
or radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the ulna or radius in 
the lower half.  A rating of 30 percent (20 percent if 
minor) is warranted where there is nonunion in the upper 
half, with false movement, without loss of bone substance or 
deformity.  A rating of 40 percent (30 percent if minor) is 
warranted where there is nonunion in the upper half, with 
false movement, with loss of bone substance 
(1 inch, 2.5 cms.) and marked deformity.  In the instant 
case, the April 2008 VA examination showed the suggestion of 
minimal fracture deformity of the proximal ulna and radius.  
No evidence of nonunion of the ulna or radius was noted.  
Therefore, as was also determined by the RO, the criteria 
for 10 percent ratings, for malunion of the ulna and radius, 
and no more, are met under Diagnostic Code 5211 and 
Diagnostic Code 5212, which combine to a 20 percent rating.  
See Note following the diagnostic criteria for the elbow and 
forearm.  

Under Diagnostic Code 5213 (impairment of supination and 
pronation), a 10 percent rating is warranted for limitation 
of supination of the forearm to 30 degrees or less.  
Limitation of pronation of the forearm warrants a 20 percent 
rating if motion is lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  Motion lost 
beyond the middle of arc warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  The regulations 
define normal range of motion for the forearm as pronation 
to 80 degrees and supination to 85 degrees. 
38 C.F.R. § 4.71, Plate I.  The April 2008 VA examination 
showed that pronation of the left forearm was limited to 70 
degrees, with pain at 60 degrees with active motion.  Pain 
was noted with passive motion at 20 degrees, but as there is 
no medical evidence of arthritis, the Board may not apply 
the provisions of 38 C.F.R. 
§ 4.59, which requires consideration of pain on active and 
passive motion in evaluating range of motion, in 
adjudicating this claim.  Consequently, there is only 
uncompensable limitation of supination and pronation under 
Diagnostic Code 5213.  

The Board now turns to whether a separate compensable rating 
would be warranted under the Diagnostic Codes pertaining to 
the wrist.  Diagnostic Code 5215 provides for a 10 percent 
rating for limitation of motion of the wrist where 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with forearm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  As the Veteran's dorsiflexion was 
reported at 30 degrees with pain at 20 degrees, with 
dorsiflexion not less than 20 degrees even in consideration 
of further loss of motion due to pain, weakness, fatigue, or 
incoordination, and palmar flexion was not found to be 
limited in line with the forearm, this Diagnostic Code does 
not provide for a compensable evaluation. 

Moreover, the Board finds that the evidence of record does 
not warrant the application of Diagnostic Code 5214, as 
there is no medical evidence of ankylosis.  Consideration of 
Diagnostic Codes 5206-5210 is not warranted as there is no 
medical evidence of an elbow disability or presence of a 
false flail joint.  38 C.F.R. § 4.71a; Diagnostic Codes 
5205-5210, 5214. 

The Board's evaluation under 5213 and 5215 was conducted in 
consideration of the Veteran's complaints of pain, 
functional loss, weakened movement, fatigue, and 
incoordination, including all reported additional loss of 
motion due to pain, weakness, fatigue, or incoordination 
following repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Although the VA examiner determined that significant effects 
on the Veteran's occupation due to decreased strength and 
pain, the examiner also determined that the Veteran had 
pronation and supination to 60 degrees before the onset of 
pain.  Furthermore, although the wrist showed effects from 
repetitive motion, the examiner specifically determined that 
there was no loss of range of motion relative to initial 
palmar flexion and dorsiflexion before the onset of pain.  
Therefore, given the Board's consideration of the ranges of 
motion demonstrated before the onset of pain, 38 C.F.R. §§ 
4.40 and 4.45 also do not provide a basis for higher or 
separate ratings.  Id.    

On the other hand, the Board notes that at the time of the 
Veteran's April 2008 VA examination, the Veteran reported 
that he had been treated for DeQuervain's tenosynovitis with 
symptoms of stiffness and pain, and the examiner did not 
dispute the diagnosis or claimed symptoms.  Therefore, 
giving the Veteran the benefit of the doubt, the Board will 
find that the Veteran is entitled to a separate 10 percent 
rating for DeQuervain's tenosynovitis under Diagnostic Codes 
5003 and 5024.  


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms associated with the Veteran's left forearm 
disability are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There is no indication that the Veteran has 
been subject to frequent periods of hospitalization, and, 
while the record does indicate that the Veteran's disability 
has a significant impact on his occupational activities, 
specifically with his ability to carry a stretcher and his 
inability to carry a hose in his left land, these problems 
do not exceed the level of interference contemplated by the 
rating criteria.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
in this case.  


ORDER

Entitlement to rating in excess of 20 percent for residuals 
of a left (minor) forearm fracture of the radius and ulna, 
status post open reduction and internal fixation disability, 
under Diagnostic Codes 5211 and 512, is denied.  

A separate 10 percent evaluation under Diagnostic Code 5024, 
and not higher, for the Veteran's left thumb DeQuervain's 
tenosynovitis, is granted, subject to the laws and 
regulations governing the award of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


